CHATPi’ERD, District Judge.
[1] The soldier in this case is an alien, who has first papers, and was within the draft, in every sense, at the time he was certified for service and sent to Camp Upton. But he was born in Austria, and since the declaration of war with Austria he insists that he is no longer subject to the draft.
His discharge on habeas corpus must be denied, for the reason that the method by which he was taken into the; army was entirely lawful. The statute provides for discharge of those who should not be retained within the draft. Congress has also authority to legislate for their discharge; but, so long as they are part of the drafted army, they are subject to its laws and regulations and cannot be discharged by a court.
[2,3] The discipline or restraint exerted over enemy aliens is a matter of treaty or international regulations. Tt might be that intern-*1004merit would be best accomplished by retaining enemy aliens in the military system, so long as they were found to be of good behavior; but certainly the court has not the po.ver to determine when the executive or the legislative branch shou d deem it wise to discharge those who are lawfully within the authority of the military forces.
The writ will be dismissed, and the relator remanded.